EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Terra Energy & Resource Technologies, Inc. (the “Company”) on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission on the date therein specified (the “Report”), I, Alexandre Agaian, as Principal Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 14, 2010 /s/ Alexandre Agaian Alexandre Agaian Principal Financial Officer
